Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/2021 has been entered.

Claims pending	1-23 
Claims currently under consideration	1-23 


Priority
This application has a filing date of 02/05/2018 and is a 371 of PCT/EP2016/001158 filed 07/06/2016.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to EP15002340, filed 7/6/2015 in Europe.  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Updated Objection
Claim 1 is objected to because of the following informalities:  This application contains sequence disclosures that are encompassed by the definitions for amino acid sequences (e.g. Trp-Asn-Ala-Thr-Glu) set forth in 37CFR 1.821(a)(2). However, claim 1 continues to fail to comply with 37CFR1.821(d) which requires sequence identifier (SEQ ID NO) in referring to said Trp-Asn-Ala-Thr-Glu.

Maintained Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9,12-15,17,23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tooming-Klunderud et al (2007 Microbiology 153:1382-93 – IDS entry 5/21/2018) with evidence provided as GenBank accession no. AAZ03552 as deposited by Tooming-Klunderud et al.
As in claims 1,2,3,4,5,6,7,8 9,13,14,23 and all elements of the kit set forth in claim 17, Tooming-Klunderud et al teach, throughout the document and especially the abstract and p 1386-7 (including figures and legends) non-ribosomal peptide synthetase (NRPSs) assemblies expressed from microcystin gene clusters (e.g. McnC) in related cyanobacteria species comprising two (and as many as 14) EU (exchange units) having adenylation (A) domains followed by thiolation (T, a.k.a. in the art as PCP domains having a phosphopanethiene arm) domains and condensation (C) domains, a N-methylation (MT a.k.a. M) domain and ultimately ending in a thioesterase (TE)/cyclizing (Cy) domains. Evidence provided by GenBank AAZ03552 indicates said McnC has a WNATE (a.k.a Trp-Asn-Ala-Thr-Glu) sequence at residues 1535-1539 linking its second condensation domain and adenlyation domain 4.
	Per claims 12 and 15, Tooming-Klunderud et al further teach a Bacillus subtilis NRPSs as well as polyketide synthetase (PKS) NRPS hybrids in the left column of p 1383.

Please note that the above rejection has been updated from the original version to more clearly address applicants’ newly amended and/or added claims and/or arguments.
Response to Arguments
The remarks accompanying the present response argue not all elements are taught. 
Applicant’s arguments have been fully considered but they are not deemed persuasive for the following reasons.
More specifically, in the pertinent section, pp 7 to 8 of the current remarks contend claim 1 requires: (i) a method of making a NRPS (non-ribosomal peptide synthetase) and (ii) that said NRPS includes (comprises) a WNATE polypeptide sequences between four exchange units. That is, the remarks allege the claimed subject matter comprises a NRPS with …EU...(WNATE linker)...EU...(WNATE linker)...EU...(WNATE linker)...EU…. rather than C-A3-T-C-(WNATE linker)-A4-T-C-A5-T-C-A6M-T as in McnC disclosed by Tooming-Klunderud et al.
The examiner respectfully disagrees and in this vein the following is noted.
First concerning contention (i), in contrast with Applicant’s argument that Tooming-Klunderud et al do not teach a method of making a NRPS, Applicant’s attention is respectfully invited to the abstract and right column of  p 1383, which teach McnC is a naturally occurring NRPS found in Microcystis cf. wesenbergii NIVA-CYA 172/5 and may be grown in culture.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Furthermore, EUs are defined by claim 1 as including an adenylation domain (A) followed by a thiolation domain (T) followed by an condensation domain (C), whereas McnC NRPS as disclosed in Tooming-Klunderud et al indeed comprises a first EU (A3-T-C) and last EU (A4-T-C) with a C-A linker between each that has a WNATE sequence. Thus in contrast with Applicant’s arguments, as disclosed by Tooming-Klunderud et al, culturing Microcystis cf. wesenbergii NIVA-CYA 172/5 produces a
NRPS comprising …EU-(WNATE linker)-EU… which meets all required elements of the claim.

Maintained Claim Rejection(s) - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-9,12-15,17,23 and 16,18,22 are rejected under 35 U.S.C. 103 as being unpatentable over of Tooming-Klunderud et al (2007 Microbiology 153:1382-93 – IDS entry 5/21/2018) in view of Walsh et al (US PG-Pub 20100048422).
Tooming-Klunderud et al are each relied on as above.
Tooming-Klunderud et al do not expressly teach at least 15 random mutagenized NRPSs for development of antibiotic, antifungal, antineoplatic agents nor immunosuppressants such as set forth in claims 16,18  and 22.
Walsh et al teach throughout the reference and especially the abstract, paragraph 0006 and document claims 1,18,33-35 methods for modifying a NRPS including random mutagenesis to provide at least 15 variants in an effort to develop antibiotic, antifungal, antineoplatic agents or immunosuppressants as recited in claims 16,18 and 22.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a NRPS such as disclosed in Tooming-Klunderud et al using random mutagenesis in the manner of Walsh et al 
One of ordinary skill in the art would have been motivated to have modified a NRPS such as disclosed in Tooming-Klunderud et al using random mutagenesis in the manner of Walsh et al for the benefit of synthesizing new drug structures in greater yield with fewer side products, an advantage noted by Walsh et al in paragraphs 0003 and 0005.
One of ordinary skill in the art would have had a reasonable expectation of success in having applied random mutagenesis of Walsh et al toward the NRPSs in in vivo employing the same kinds of biosynthetic assembly line(s), vis-à-vis Tooming-Klunderud et a figure 1 and Walsh et al figures 3-7 as well as the Walsh document claims.

Response to Arguments
Applicant does not offer further arguments regarding the above obviousness rejection(s) beyond what was set forth with regard to the 35 U.S.C. § 102 rejection, above.  To the extent that Applicant is merely repeating their previous argument, the examiner respectfully submits that those issues were adequately addressed in the above section(s), which is/are incorporated in their entireties herein by reference.

Maintained Claim Rejection(s) - 35 USC § 103
Claims 1-9,12-15,17,23 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over of Tooming-Klunderud et al (2007 Microbiology 153:1382-93 – IDS entry 5/21/2018) in view of Yamanaka et al (2014 PNAS 111:1957-62).
Tooming-Klunderud et al are each relied on as above.
Tooming-Klunderud et al do not expressly teach Yeast based TAR-cloning of  claim 10.
As in claim 10, Yamanaka et al teach throughout the reference and especially the abstract, transformation-associated recombination (TAR) cloning in yeast (Saccharomyces cerevisiae) applied toward expressing silent biosynthetic pathways.
prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have produced the NPRSs of Tooming-Klunderud et al with the TAR-cloning strategy advocated by Yamanaka et al.
One of ordinary skill in the art would have been motivated to have produced the NPRSs of Tooming-Klunderud et al with the TAR-cloning strategy advocated by Yamanaka et al for the benefit of heterologous expression in a well understood host with efficient expression by refactoring (e.g. optimizing promoters, transcriptional regulation, ribosome-binding sites, and even codon use), advantageous according to Yamakana et al in the conclusion.
One of ordinary skill in the art would have had a reasonable expectation of success in applying TAR-cloning of Yamanaka et al toward expressing NRPSs in Tooming-Klunderud et al in yeast in view of the excellent results therewith an orphan NRPS disclosed by Yamanaka figure 4.

Response to Arguments
Applicant does not offer further arguments regarding the above obviousness rejection(s) beyond what was set forth with regard to the 35 U.S.C. § 102 rejection, above.  To the extent that Applicant is merely repeating their previous argument, the examiner respectfully submits that those issues were adequately addressed in the above section(s), which is/are incorporated in their entireties herein by reference.

Maintained Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-9,12-21,23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception to patentability being a natural product without significantly more. The claim(s) recite(s) a method of generating NRPSs which are assembled (expressed) and genetically encoded in naturally in various bacteria and fungi as evidenced by Tooming-Klunderud et al (2007 Microbiology 153:1382-93 – IDS entry 5/21/2018) or Marahiel et al (1997 Chem. Rev. 97:2651-73 – IDS entry 5/21/2018) in section VII at least as well as detailed in the 35 USC 102 rejection above. This judicial exception is not integrated into a practical application because natural expression of the synthetases nor the natural genes thereof differ in any way or are prepared in any way differently from those presently claimed; the present claims include any more elements whatsoever beyond that which occurs in nature.
***
Please note that the above rejection has been modified from the original version to more clearly address applicants’ newly amended and/or added claims and/or arguments.

Response to Arguments
	In the pertinent section at pp 10-11, the remarks contend Applicant’s claimed subject matter is drawn to a method rather than a product and alleges the office has not provided no rationale that a method of producing a NRPS with a WNATE sequence occurs in nature.

First concerning product claims 17-21, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from that which occurs in nature.
Second, as detailed in the 35 USC 102 section above, expression of the McnC NRPS occurs naturally in the organism Microcystis cf. wesenbergii NIVA-CYA 172/5 and said McnC NRPS comprises a WNATE sequence linking its second condensation to adenylation module 4 (see above and/or cf Tooming-Klunderud figure 1 or 2 with additional detail provided in GenBank accession no. AAZ03552). That is, as detailed in the Response to Argument section to the anticipation rejection abov,e a method of making …A3-T-C-(WNATE linker)-A4-T-C… merely constitutes growing Microcystis cf. wesenbergii NIVA-CYA 172/5.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/CHRISTOPHER M GROSS/Primary Examiner, Art Unit 1639